Citation Nr: 0608277	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-00 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left eye disorder 
(other than service-connected retinal scarring secondary to 
toxoplasmosis), manifested by defective vision, to include 
glaucoma, myopia, astigmatism and presbyopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Los Angeles, CA.  In November 2004 the Board remanded the 
claim for additional development, to include affording the 
veteran a VA examination.  The RO subsequently granted 
service connection for retinal scarring secondary to 
toxoplasmosis.  A noncompensable rating was assigned, 
effective from March 3, 2000.  As the veteran did not appeal 
the rating or effective date assigned, an issue relating to 
the veteran's service-connected retinal scarring secondary to 
toxoplasmosis. is not on appeal.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  However, recently submitted 
written argument submitted by the veteran's representative 
and received by the Board in February 2006 indicates that the 
veteran is pursuing service connection for additional disease 
of the left eye, manifested by loss of vision, to include 
myopia, astigmatism and presbyopia.


FINDING OF FACT

1.  While the veteran has a history of increased ocular 
pressure secondary to glaucoma versus ocular hypertension, 
the medical evidence shows that, in addition to his service-
connected retinal scarring secondary to toxoplasmosis, the 
only current eye disorders of the left eye are myopia, 
astigmatism and presbyopia. 

2.  The veteran's myopia, astigmatism and presbyopia are 
refractive errors; VA regulations specifically prohibit 
service connection for refractory errors of the eyes unless 
such a defect was subjected to an in-service superimposed 
disease or injury which created additional disability.

3.  There is no medical evidence of record that shows the 
veteran's refractive errors were subjected to an in-service 
superimposed disease or injury that created additional 
disability. 
CONCLUSION OF LAW

Service connection for a left eye disorder (other than 
service-connected retinal scarring secondary to 
toxoplasmosis), manifested by defective vision, to include 
glaucoma, myopia, astigmatism and presbyopia, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the November 2004 
Board remand, the RO rating decisions, the statement of the 
case and supplemental statements of the case, issued in 
connection with the appellant's appeal have notified him of 
the evidence considered, the pertinent laws and regulations 
and the reasons his claim was denied.  In addition, 
correspondence from the RO sent to the appellant, to include 
the April 2001 letter, specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
the relative burdens of the appellant and VA in producing or 
obtaining that evidence or information.  That is, the 
appellant was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
April 2001 letter, satisfied the notice requirements by: (1) 
informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Although the  April 2001 letter, did not 
explicitly request that he provide the RO any evidence in his 
possession that pertained to his claim, he was informed that 
it was his responsibility to ensure that VA received any 
evidence not in the possession of the Federal government; 
this would necessarily include submitting any relevant 
evidence in his possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not enacted prior to the issuance of the August 2000 RO 
decision that is the subject of this appeal.  The RO 
obviously could not inform the veteran of law that did not 
yet exist.  Moreover, in Pelegrini II, the Court made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  The Board also notes 
that prior to the August 2000 RO decision and subsequently, 
the veteran has been presented opportunities to present any 
evidence in his possession or that he could obtain that would 
help substantiate his claim.  
  
Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified and available relevant post-
service medical records.  The appellant has not made the RO 
or the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide his appeal.  

Additionally, as will be reflected in the analysis section of 
this decision, the VA examinations obtained by the RO, when 
viewed in conjunction with the lay and additional medical 
evidence associated with the claims file, is sufficient for a 
determination on the merits of the appellant's appeal.  See 
38 C.F.R. § 5103A(d).  The relevant post-service medical 
evidence includes reports of VA examinations, which were 
thorough in nature and included relevant findings adequate 
for rating purposes.  Under these circumstances, there is no 
further duty to provide another examination or medical 
opinion.  Id.  The Board finds that all obtainable evidence 
necessary for an equitable disposition of the appeal has been 
obtained.

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

Legal Analysis

The veteran contends, in essence, that she has a left eye 
disorder (other than service-connected retinal scarring 
secondary to toxoplasmosis), manifested by defective vision, 
to include glaucoma, myopia, astigmatism and presbyopia, 
secondary in-service trauma or retinal toxoplasmosis.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The service medical records show that the veteran completed a 
Preliminary Physical Review (ATC Form 9) in December 1977, 
wherein she denied a history of eye trouble.  Additionally, 
the examination report was negative for any findings 
attributable to defective vision of the left eye.  A June 
1987 service medical record shows that the veteran had 
defective vision.  The clinician noted manifest refraction.  
In March 1988 she was diagnosed with a macular scar of the 
left eye.  The clinician indicated that the veteran should 
not be placed in a position that required reading or other 
detailed work.  The service medical reports show that in 
October 1997 she was seen for intraocular pressure.  It was 
reported that the she had a history of macular edema with 
secondary macular scarring of the left eye.  It was noted 
that the possibility of glaucoma was suspected.  The 
veteran's best corrected vision in her left eye was recorded 
as 20/20-1.  A field and eye pressure check conducted in 
December 1997 indicated a slightly elevated pressure.  She 
also had blurry vision.  The clinician indicated that he 
discussed the possibility of glaucoma with the veteran.    

Pursuant to the November 2004 Board remand, the veteran 
underwent a VA eye examination in February 2005.  Examination 
revealed corrected normal (20/20) vision in the right eye 
without difficulty, and 20/20 vision in the left eye with 
difficulty, which was characterized as distortion of the 
ability to see a portion of the acuity line on examination.  
However, testing revealed full range of vision.  There was no 
evidence of diplopia.  The examiner further noted that there 
was retinal scarring of the left eye, diagnosed as an 
acquired retinal toxoplasmosis, characterized as currently 
quiet.  The examiner reported that the first mention of 
retinal scarring of the left eye was in 1987 and that at said 
time the scarring was described as non-progressive.  The only 
other current diagnoses were refractive errors or myopia, 
astigmatism and presbyopia.  The veteran's claims file was 
reviewed in preparation for the examination.  The examiner 
concluded that the veteran's scarring from retinal 
toxoplasmosis occurred while in service as an acquired 
infection.  

By a rating decision dated in June 2005, the RO granted 
service connection for retinal scarring of the left eye, 
consistent with an acquired retinal toxoplasmosis.  

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation. 38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, 
Part VI, Subchapter II, para. 11.07.  Thus, VA regulations 
specifically prohibit service connection for refractory 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability. See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

In the present case, while the veteran has a history of 
increased ocular pressure secondary to glaucoma versus ocular 
hypertension, the medical evidence shows that, in addition to 
his service-connected retinal scarring secondary to 
toxoplasmosis, the veteran's current eye disorders of the 
left eye are limited to myopia, astigmatism and presbyopia.  
The veteran's myopia, astigmatism and presbyopia are 
refractive errors.  VA regulations specifically prohibit 
service connection for refractory errors of the eyes unless 
such defect was subjected to a superimposed disease or injury 
which created additional disability.  There is no medical 
evidence of record that shows the veteran's refractive errors 
were subjected to a superimposed disease or injury which 
created additional disability.  

The Board specifically notes that the February 2005 eye 
examination revealed corrected 20/20 or normal vision in the 
left eye, albeit with difficulty, which was characterized as 
distortion of the ability to see a portion of the acuity line 
on examination.  However, testing revealed full range of 
vision and there was no evidence of diplopia.  Aside from the 
veteran's already service-connected retinal scarring of the 
left eye secondary to an acquired retinal toxoplasmosis, the 
only current left eye diagnoses were myopia, astigmatism and 
presbyopia or refractive errors.  There is no suggestion in 
this examination report, or any other competent evidence of 
record, of additional loss of vision or other left eye 
disability (other than retinal scarring secondary to retinal 
toxoplasmosis) due to a superimposed disease or injury during 
service.  The Board notes that, as a practical matter, any 
rating of the veteran's already service-connected retinal 
scarring secondary to retinal toxoplasmosis would take into 
account resulting impairment of visual acuity or visual field 
loss, pain, rest requirements, or episodic incapacity, unless 
there was competent evidence that such symptoms or functional 
impairment was distinguishable from the service-connected eye 
disorder.  Mittleider v. West, 11 Vet. App. 181 (1998).  In 
any event, for the foregoing reasons and bases, the Board 
finds that the preponderance of the evidence is against the 
claim.  

As the preponderance of the evidence is against the claim for 
service connection for  a left eye disorder (other than 
service-connected retinal scarring secondary to 
toxoplasmosis), manifested by defective vision, to include 
glaucoma, myopia, astigmatism and presbyopia, the benefit of 
the doubt doctrine is not for application in the instant 
case.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a left eye disorder 
(other than service-connected retinal scarring secondary to 
toxoplasmosis), manifested by defective vision, to include 
glaucoma, myopia, astigmatism and presbyopia, is denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


